DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is  objected to because of the following informalities:  “an composition of interest” recited in the claim should be “a composition of interest.”  In claim 28, the recited “the mixed drop” should be “mixed drops” and the base claim refer to the drops in plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
In claim 24, it is not apparent whether the recited “hydrogel solution” and “composition of interest” in the clause “hydrogel solution surrounding a drop of composition of interest” and  in the clause  “hydrogel solution at least partially crosslinks around the drop of composition of interest” are the same solution and composition previously recited in the claims. 
In claims 25, 27-32, the clause “The capsule manufacturing process” lack expressed antecedent basis since the base claim 24 is drawn to a “process for the manufacture of a plurality of capsules”, not “The capsule manufacturing process.”
In claim 25, the term “advantageously” and “preferentially”  renders the claim indefinite since it is not apparent whether the recitation following this term is limiting the claim to the recited ranges. 
In claims 27, the term “advantageosly”  renders the claim indefinite since it is not apparent whether the recitation following this term is limiting the claim to the recited limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0017676 to Bibette et al., (hereinafter “Bibette” in combination with either one of US Patent 6,377,387 du Duthaler et al., (hereinafter “Dithaler”) or US PGPub 20130078308 to Hashimoto et al., (hereinafter “Hashimoto”) or US PGPub 2005/0158395 to Zimmermann et al., (hereinafter “Zimmermann).
Bibette discloses a process for the manufacture of a plurality of capsules each comprising a crosslinked hydrogel outer shell surrounding a central core, wherein a hydrogel solution and a composition of interest, designed to form the central core, are concentrically coextruded to form mixed drops each comprising a layer of hydrogel solution surrounding a drop of composition of interest.  See the entire document, Figure 6, illustrative examples 2-5, claims, etc.

The composition of interest designed to form the central core is selected from a cell solution, while the hydrogel solution is alginate solution.  (illustrative examples, 2-5.)
The compositions of interest is iso-osmotic with the crosslinking solution. 
The capsules being spherical [0382] and having a diameter comprised between 100 to 1000 um [0186], thus overlapping with the claimed diameter.
Bibette does not disclose the step of “the coextrusion step being carried out above a crosslinking aerosol so that the mixed drops pass through said crosslinking aerosol, so that the layer of hydrogel solution at least partially crosslinks around the drop of composition of interest in contact with said aerosol.”
Duthaler discloses a process for the manufacture of a plurality of capsules each comprising a crosslinked hydrogel outer shell surrounding a central core comprising a step of forming  mixed drops above a crosslinking aerosol so that the mixed drops pass through said crosslinking aerosol 
Duthaler discloses crosslinking such step as equivalent to other known crosslinking steps, such as immersing mixed drops in recovery bath containing similar crosslinking solutions. 
Duthaler expressly discloses that the hydrogel solution may be alginate solution and crosllinking agent calcium chloride. 
Therefore, using step of crosslinking mixed drops by passing the drops through a spray of a crosslinking solution in the method of Bibbette would have been obvious with reasonable expectation of success. 
Duthaler does not disclose concentration of the calcium chloride solution, however, it is reasonable expected that the concentration would be a commonly known concentration used for gelling sodium alginate shell and would be similar to the concentration of solution disclosed by Babbette, and as such would also be  iso-osmotic with the compositions of interest.
Hashimoto also discloses step of passing mixed drops with alginate outer shell (both neutral), through an aerosol (mist) to at least partially crosslink alginate with the common alginate crosslinker such as calcium 
Therefore, using step of crosslinking mixed drops by passing the drops through a spray of a crosslinking solution in the method of Bibbette would have been obvious with reasonable expectation of success. 
 Hashimoto does not disclose concentration of the calcium chloride solution, however, it is reasonable expected that the concentration would be a commonly known concentration used for gelling sodium alginate shell and would be similar to the concentration of solution disclosed by Babbette, and as such would also be  iso-osmotic with the compositions of interest.
Further, Zimmermann discloses step of passing mixed drops with alginate outer shell (both neutral), through an aerosol (mist) to at least partially crosslink alginate with the common alginate crosslinker such as calcium chloride.   See Fig 1, [0053], [0054].   Zimmerman discloses advantages of such aerosol crosslinking  such as uniformity of crosslinking and other advantages [0007].  The particle diameter of aerosol disclosed by Zimmermann in [0053] in inclusive of the claimed diameter. 
Therefore, using step of crosslinking mixed drops by passing the drops through a spray of a crosslinking solution in the method of Bibbette 
Zimmermann  does not disclose concentration of the calcium chloride solution, however, it is reasonable expected that the concentration would be a commonly known concentration used for gelling sodium alginate shell and would be similar to the concentration of solution disclosed by Babbette, and as such would also be  iso-osmotic with the compositions of interest.
	None of the references addresses the falling velocity of aerosol relative to the velocity at which the mixed drops are projected by the extrusion flow through the crosslinking aerosol.
However, adjusting relative velocities of the two streams is considered to be obvious to adjust the contact tome of the drops and the aerosol and, thus, optimize the crosslinking rate.
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references. 

Claim s 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in combination with Bibbette.

The microcapsules contain an active substance that may comprise cell solution [0015]) surrounded by an alginate-based hydrogel , shell ( paragraph 31). A first crosslinking of the shell takes place by means of a crosslinking aerosol solution ( [0015], figure 1) such as calcium chloride solution [0066].  Neutral droplets pass through neutral crosllinking aerosol. 
The diameter of the aerosol microdroplets disclosed in [0053] is embracing of the claimed diameter. 
The capsules are immersed in a recovery bath after passing through the crosslinking aerosol (10) in figure 1, which  recovery bath advantageously comprising a crosslinking solution [0054].
No surfactants are used in the disclosed process. 
Zemmermann does not disclose a step of forming mixed drops by coextrusion.
However, step of forming mixed drops similar to the drops disclosed in Zemmerman and obtained from similar hydrogel solution (alginate solution) and similar composition of interest (cell solution) is known in the art and disclosed by Bibette.

Bibette further discloses that the capsules obtained by coextrusion and crosslinking are being spherical [0382] and having a diameter comprised between 100 to 1000 um [0186], thus overlapping with the claimed diameter.
As per disclosure of Bibette, the compositions of interest is iso-osmotic with the crosslinking solution, and since the crosslinking solution used by  Bibette is similar to the crosslinking solution of Zimmermann, it is also iso-osmotic with the crosslinking solution of Zimmerman. 
The references addresses the falling velocity of aerosol relative to the velocity at which the mixed drops are projected by the extrusion flow through the crosslinking aerosol.

The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and forming mixed drops through a coextrusion step in the process of Zimmermann would have been obvious  as a known and simple step of production of mixed drops with reasonable expectation of success. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ